— In a juvenile delinquency proceeding, the appeal is from an order of disposition of the Family Court, Queens County (Gartenstein, J.), dated March 2,1982, which, following a fact-finding hearing and determination, found that appellant had committed acts which, if committed by an adult, would constitute robbery in the third degree, grand larceny in the third degree, and criminal possession of stolen property in the third degree, and placed him on probation. The appeal brings up for review the said fact-finding determination. Fact-finding determination modified, on the law, by deleting therefrom the adjudication that appellant had committed acts which, if committed by an adult, would constitute grand larceny in the third degree. As so modified, fact-finding determination affirmed, without costs or disbursements. Order of disposition affirmed, without costs or disbursements. As the corporation counsel candidly concedes, the appellant could not have committed robbery in the third degree without also having committed grand larceny in the third degree, that latter count being inclusory and concurrent. We have examined the other arguments raised by appellant and find them to be without merit. O’Connor, J. P., Weinstein, Bracken and Boyers, JJ., concur.